Exhibit 10.3

TERMINATION AND RELEASE AGREEMENT

This Termination and Release Agreement (this “Agreement”) is made this 2nd day
of October, 2012, by and between COMPUTER SOFTWARE INNOVATIONS, INC., a Delaware
corporation (the “Company”), and THOMAS P. CLINTON (“Employee”).

WITNESSETH:

WHEREAS, the Company has entered into an Agreement and Plan of Merger (the
“Merger Agreement”), dated October 2, 2012, with N. Harris Computer Corporation,
a company organized under the Business Corporations Act (Ontario) (“Harris”),
NHCC Merger Corp., a Delaware corporation and a direct wholly owned subsidiary
of Parent (“Merger Sub”), and, solely with respects to Section 9.14 thereof,
Constellation Software Inc., a company organized under the Business Corporations
Act (Ontario) and the parent of Harris (“Constellation”), which provides for
Merger Sub to commence a tender offer (as it may be amended from time to time as
permitted under the Merger Agreement, the “Offer”) for all of the outstanding
shares of the Common Stock, par value $0.001 per share, of the Company (the
“Company Common Stock”), along with the associated rights, and all of the
outstanding shares of the Series A Convertible Preferred Stock, par value $0.001
per share, of the Company (the “Company Preferred Stock” and, together with the
Company Common Stock, the “Company Capital Stock”) and that, following
consummation of the Offer, Merger Sub will merge with and into the Company (the
“Merger”), all upon the terms and subject to the conditions set forth in the
Merger Agreement;

WHEREAS, the Company and Employee are parties to that certain Employment
Agreement, dated March 1, 2009 (the “Employment Agreement”), that provides,
among other things, (i) for a base salary, currently payable at the rate of
$210,000 per annum (the “Base Salary”), and (ii) that the Company may terminate
the Employment Agreement and Employee’s employment with the Company for
convenience upon not less than sixty (60) days’ prior written notice to
Employee;

WHEREAS, upon a termination of Employee by the Company for convenience, Employee
is entitled to receive a payment in the amount of one hundred seventy-five
percent (175%) of Employee’s Base Salary, less required withholdings and
deductions, paid in equal monthly installments for twelve (12) months beginning
the month following the date of termination, plus, when otherwise payable,
(i) all salary and automobile allowance earned but unpaid as of the date of
termination, (ii) any unpaid reimbursable expenses outstanding as of such date,
and (iii) any benefits to which Employee or his beneficiaries may be entitled
under the plans and programs described in Sections 3(b) and (d) of the
Employment Agreement as determined in accordance with the terms of such plans
and programs;

WHEREAS, in connection with the Merger, the Company desires to terminate
Employee’s employment with the Company (the “Termination for Convenience”)
immediately following the Effective Time (as defined in the Merger Agreement);



--------------------------------------------------------------------------------

WHEREAS, the Company and Employee desire to enter this Agreement to provide for
(i) payment in full satisfaction of the Company’s obligations under the
Employment Agreement and (ii) the releases set forth herein; and

WHEREAS, the terms of this Agreement and the Employment Agreement have been
approved or ratified by the Compensation Committee of the Company’s Board of
Directors (the “Compensation Committee”) as an “employment compensation,
severance or other employee benefit arrangement” within the meaning of Rule
14d-10 under the Securities Exchange Act of 1934, as amended, and the Chairman
of the Compensation Committee is authorized to execute this Agreement on behalf
of the Company.

NOW, THEREFORE, in consideration of the premises, and other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Termination of Employment. Contingent upon the occurrence of the Merger and
immediately following the Effective Time, the Company shall cause the
Termination for Convenience to occur.

2. Termination Payments. Provided Employee has not revoked the Waiver and
Release in accordance with Section 4(b) hereof, the Company shall pay to
Employee, less any applicable withholding taxes and deductions, the payments set
forth on Schedule A hereto by the dates set forth thereon (the “Termination
Payments”). The Company shall remit to the appropriate taxing authority, at or
before the time required by law to be so remitted, any withholding taxes
(including any social security and Medicare taxes and the Company’s contribution
with respect to such taxes) and excise taxes imposed by Section 4999 of the
Code, or any similar excise tax applicable to the payments provided for above
and to any other amounts or benefits paid or provided to Employee pursuant to
this Agreement or the Employment Agreement following the termination of his
employment with the Company (the forgoing, collectively, “Withholding Taxes”).

3. Continuing Obligations under the Employment Agreement. From and after the
Effective Time, the Company and Employee shall honor all of their respective
obligations under the Employment Agreement that are specifically stated to or by
their terms survive the termination of Employee’s employment thereunder,
including, without limitation, Sections 6 (Company Records and Property), 8
(Nondisclosure of Confidential Information), 9 (Covenants Against Competition),
10 (Reasonableness of Restrictions), 11 (Inventions and Non-Disclosure), 12
(Remedies for Breach), 14 (Contractual Obligations to Former Employers) and 16
(Miscellaneous) thereof; provided, however, that all disputes arising under the
Employment Agreement or this Agreement shall hereafter be governed by the terms
hereof (including, without limitation, Sections 9 and 10 hereof). It is
specifically agreed that the payment by the Company of the Termination Payments
(less the Withholding Taxes) shall be in full satisfaction of the Company’s
obligations under the Employment Agreement.

 

2



--------------------------------------------------------------------------------

4. Releases.

(a) Employee, for Employee and for Employee’s successors, assigns, agents,
spouse (if any), predecessors, attorneys, heirs, relatives, executors,
administrators and representatives, hereby releases and forever discharges the
Company, Merger Sub, Harris, Constellation and their respective predecessors,
affiliated entities, parents, subsidiaries, divisions, successors and assigns,
and the shareholders, owners, directors, managers, officers, supervisors,
employees, agents, attorneys, insurers, agents and representatives of each of
the foregoing (collectively, “Releasees”), from any and all claims, causes of
action, suits, back-wages, benefits, attorneys’ fees, debts, dues, sums of
money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, charges, complaints and demands whatsoever, in law, or
equity, of any and every kind, nature and character, whether now known or
unknown, which the Employee or his successors, assigns, agents, spouse (if any),
predecessors, attorneys, heirs, relatives, executors, administrators and
representatives ever had, may now have or hereafter can, shall or may have for,
upon or by reason of any matter, cause or thing whatsoever from the beginning of
the world to the date of this Agreement specifically but not exclusively
relating to any and all claims arising out of or related to Employee’s
employment with the Company and the separation from that employment, including
without limitation any wage claims, any claims for wrongful termination,
harassment of any sort, discrimination of any sort, or whether pursuant to
contract, general law, tort law or statute, or under any federal, state or local
law or regulation (except for any judicially or statutorily mandated right to
participate by testifying truthfully in state or federal administrative
proceeding before the EEOC or similar state agency, acknowledging that Employee
has no right to recover any monetary benefits or compensation in connection with
such proceedings). Notwithstanding the generality of the foregoing, nothing
herein waives Employee’s rights to assert a breach of this Agreement.

(b) Employee acknowledges that he is waiving and releasing (the “Waiver and
Release”) any rights he may have (i) with respect to the Termination for
Convenience, including under Section 13(e) of the Employment Agreement or
otherwise, and (ii) under the Age Discrimination in Employment Act of 1967
(“ADEA”). Employee acknowledges and agrees that this Waiver and Release is
knowing and voluntary. Employee and the Company agree that this Waiver and
Release does not apply to any rights or claims that may arise under the ADEA
after the effective date of this Waiver and Release. Employee acknowledges that
the consideration given for this Waiver and Release is in addition to anything
of value to which Employee was already entitled (including, without limitation,
the acceleration of the payment dates for the Termination Payments as provided
on as provided on Schedule A hereto). Employee further acknowledges that he has
been advised by this writing that (a) he should consult with an attorney prior
to executing this Agreement containing the Waiver and Release; (b) he was
afforded at least twenty-one (21) days within which to consider this Waiver and
Release, which period Employee is permitted to waive by signing this Agreement
before the expiration of the twenty-one (21) days and thereby commence the seven
(7) day revocation period if he so elects; (c) he has seven (7) days following
the execution of this Agreement by the parties to revoke the Waiver and Release;
(d) the Waiver and Release shall not be effective until the revocation period
has expired; and (e) nothing in this Agreement prevents or precludes Employee
from challenging or seeking a determination in good faith of the validity of
this Waiver and Release under the

 

3



--------------------------------------------------------------------------------

ADEA, nor does it impose any condition precedent, penalties or costs for doing
so, unless specifically authorized by federal law. Any revocation should be in
writing and delivered to Hogan Lovells US LLP, One Tabor Center, Suite 1500,
1200 Seventeenth Street, Denver, CO 80202, Attn: Paul Hilton, by close of
business on the seventh day from the date that Employee signs this Agreement.

(c) Employee hereby waives all rights, if any, that he may have to matching
contributions from the Company for any Termination Payments that may be directed
into the Company’s 401(k) defined contribution plan or any successor thereto.
Employee acknowledges that such matching contributions are entirely within the
discretion of the Company and that he is not entitled to, and the Company has no
intention of making, matching contributions to a 401(k) or other account for
Employee’s benefit, regardless of past practices or any other claim Employee may
have to such matching contributions.

5. No Continued Employment. Employee understands and agrees that, as a condition
of this Agreement, he shall not be entitled to any employment with the Company,
Merger Sub, Harris or Constellation or any of their respective subsidiaries,
successors or assigns, and he hereby knowingly and voluntarily waives any right,
or alleged right, of employment or re-employment with the Company.

6. Representation Concerning Pending or Existing Claims. Employee expressly
represents and warrants that Employee has not to date filed or instituted any
claim or proceeding before any court, agency or other tribunal regarding
Employee’s employment with the Company, the terms or conditions of that
employment, or any alleged violation of state, federal or local law or
regulation by the Company and/or its agents and/or employees relating to the
matters being released by this Agreement. Employee represents and warrants that
Employee is party to no pending lawsuits or other actions or proceedings of any
sort against any of the parties released by this Agreement.

7. No Assignment or Transfer of Claims. Employee represents and warrants that
Employee has not assigned, transferred or purported to assign or transfer to any
other person or entity any rights, claims or causes of action released and
discharged by this Agreement and no other person or entity has any interest in
the matters released and discharged by this Agreement.

8. Non-Disparagement. Employee agrees not to make any statement whatsoever,
whether written or oral, to any person or entity which is disparaging,
defamatory, demeaning, critical or negative with respect to the Company or any
of its past or present officers, executives, employees or supervisors, or any of
the other parties released by this Agreement. The Company shall notify Employee
in reasonable detail of any alleged breach of Employee’s obligations under this
Section 8 at least 30 days prior to asserting a breach of this Section 8 (and,
for the sake of clarity, the Company shall continue to pay the Termination
Payments during such 30 day period upon the terms and subject to the conditions
set forth herein); provided, however, nothing in the foregoing shall limit the
Company’s ability to seek immediate injunctive relief to enjoin continuing or
further violations of this Section 8.

9. Costs. The parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with the preparation of this
Agreement. The parties further agree

 

4



--------------------------------------------------------------------------------

that, in the event Employee commences any sort of legal proceeding or action in
any court or before any tribunal alleging a claim or cause of action that is
released, waived or barred under this Agreement, the Company or other Releasee
will be awarded its attorneys’ fees and costs in defending against such action
or proceeding upon dismissal of or judgment for the Company or such other
Releasee on the barred claim or cause of action.

10. Arbitration. The parties hereto agree that all disputes, claims and
controversies between them that arise from, are connected to or with respect to
the implementation of this Agreement or the Employment Agreement, including
claims of breach of this Agreement or the Employment Agreement, will be resolved
by mediation before an agreed mediator with the parties sharing equally in the
expense of the mediator. Any disputes that remain following said mediation will
be submitted to final and binding arbitration. Arbitration will take place
before a single arbitrator who is a former judge and member of JAMS, formerly
known as Judicial Arbitration and Mediation Services (“JAMS”) or any successor
of JAMS; or, if JAMS or any successor is not available, then by an arbitration
entity that can provide a former judge to serve as arbitrator. The arbitration
will be conducted pursuant to JAMS policies and procedures except that the costs
of said arbitration will initially be borne by the party commencing the
arbitration and the prevailing party will be awarded all costs, including
reasonable attorneys’ fees and costs and the fees of the arbitrator. The
arbitrator, if any, will issue a final, written and binding decision. Any
mediation and any arbitration will be conducted in the county in which Employee
was last employed by the Company. Notwithstanding anything to the contrary in
the foregoing, any claims for breach of Sections 6 (Company Records and
Property), 8 (Nondisclosure of Confidential Information), 9 (Covenants Against
Competition), and 11 (Inventions and Non-Disclosure) of the Employment Agreement
shall not be subject to mandatory mediation or arbitration.

11. Authority. Employee represents and warrants that he has the capacity to act
on his own behalf and on behalf of all who might claim through him to bind them
to the terms and conditions of this Agreement.

12. No Representations. Employee represents that he has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.

13. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

14. Entire Agreement. This Agreement, along with those provisions of the
Employment Agreement which are specifically stated to or by their terms survive
the termination of Employee’s employment thereunder (but only to the extent such
obligations are not duplicative with the obligations set forth under this
Agreement), represents the entire agreement and understanding between the
Company and Employee concerning Employee’s separation from the Company and the
Termination for Convenience, and supersede and replace any and all prior
agreements and understandings concerning Employee’s relationship with the
Company and his compensation by the Company.

 

5



--------------------------------------------------------------------------------

15. Amendment. This Agreement may only be amended in a writing signed by
Employee and the Company.

16. Binding Effect. This Agreement shall be fully effective and binding upon all
parties hereto immediately upon execution of this Agreement, except as to rights
or claims arising under the ADEA, in which case Employee has seven (7) days
following the execution of this Agreement to change his mind (solely with
respect to such rights and claims) by giving written notice thereof as herein
stated. This Agreement shall be void and of no effect if the Merger Agreement is
terminated in accordance with its terms.

17. Assignment. Neither this Agreement, nor any rights to or obligations for the
payment of money hereunder may be assigned by either party without the prior
written consent of the other party hereto; provided, however, that following the
consummation of the Offer, the Company may assign this Agreement and all of its
rights, interests and obligations hereunder to any direct or indirect wholly
owned subsidiary of Constellation without Employee’s consent. Subject to the
preceding sentence, this Agreement shall be binding upon, inure to the benefit
of and be enforceable by the parties and their respective successors and
permitted assigns.

18. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of South Carolina.

19. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

COMPUTER SOFTWARE INNOVATION, INC. By:  

/s/ Shaya Phillips

Name:   Shaya Phillips Title:   Chairman of Compensation Committee

/s/ Thomas P. Clinton

Thomas P. Clinton

ACKNOWLEDGED AND AGREED:

 

N. HARRIS COMPUTER CORPORATION By:  

/s/ Jeff Bender

Name:   Jeff Bender Title:   Chief Executive Officer



--------------------------------------------------------------------------------

SCHEDULE A

Termination Payments

 

•  

175% of Base Salary to be paid over twelve (12) months as follows:

 

  •  

$30,625.00 on the 15th day of the month following the month in which the
Termination for Convenience occurs, or, if such date is not a business day, the
next following business day; and

 

  •  

$30,625.00 on the 15th day of each of the following eleven (11) consecutive
months, or, if any such date is not a business day, the next following business
day.

 

•  

Earned but unpaid salary through the date of the Termination for Convenience to
be paid within five (5) business days of the date of the Termination for
Convenience.

 

•  

Earned but unpaid automobile allowance through the date of the Termination for
Convenience to be paid within five (5) business days of the date of the
Termination for Convenience.

 

•  

Unpaid reimbursable expenses outstanding as of the date of the Termination for
Convenience to be verified and paid per Company procedures (including payment
date thereof)

 

A-1